Citation Nr: 1816330	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an additional left knee disability as a result of VA surgery performed at a VA Medical Center (VAMC) in April 1993.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for arthritis of multiple joints.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression as secondary to the service-connected hearing loss disability.

5.  Entitlement to service connection for a sleep disorder. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	J. Michael Wood, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues on appeal were remanded by the Board in April 2017 for further development.  

A review of the record shows that in August 2017, the RO received from the Veteran's representative a motion to withdraw services as the Veteran's legal representative.  Documents contained in the claims file show that the Veteran's appeal was certified to the Board in April 2017.  Pursuant to 38 C.F.R. § 20.608 (b) (2017), when a request to withdraw is received after the appeal is certified to the Board, the representative is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative.  Good cause for such purposes is the extended illness or incapacitation of the representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical (emphasis added).  38 C.F.R. § 20.608 (b)(2).

A review of the representative's motion does not reflect that any factors for withdrawal were provided.  Instead, the representative indicated that "disclosure of the specific reasons of our motion to withdraw would be unethical."  The Board acknowledges the importance of attorney-client confidentiality; however, the representative is not required to provide any specific details for his request to withdraw.  He is required, however, to provide at least some cause as to why representation is no longer possible.  This is especially important in this case given the Veteran is in a coma, has been found not competent to handle disbursement of funds, and has not appointed another representative at this time.  For these reasons, the Board finds that there has not been compliance with the provisions of 38 C.F.R. § 20.608 (b), and withdrawal of representation is not accepted as valid.

Regarding the Veteran's claims for service connection for a leg disorder and arthritis for multiple joints, in the April 2017 remand, the Board indicated that further clarification was needed from the Veteran.  Specifically, the Veteran's April 2014 claim for VA compensation benefits included claims for service connection for "arthritis" and service connection for a "left leg" disorder.  Based on the Veteran's March 2014 statement, and the medical evidence of record, it appears that these claims are essentially intertwined with the § 1151 claim.  In other words, the Veteran appears to contend that he has residual disabilities (claimed as arthritis or a left leg disorder) as a result of the left knee arthroscopic surgery performed at a VA Medical Center in April 1993.  The Veteran has not specifically provided any medical or lay evidence as to how his claimed leg disorder and arthritis may be directly related to service.  Accordingly, the Board found that clarification was needed to properly adjudicate the Veteran's claims.  In an April 2017 statement, the Veteran representative indicated that the Veteran was in a coma and would not be able to attend any examination.  Further, the representative stated that the Veteran was seeking service connection for a "leg disorder" and for "arthritis."  The Board will therefore adjudicate these claims separate from the § 1151 claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's infection following knee surgery in April 1993 was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA medical facility that performed his surgery. 

2.  The Veteran's post-operative left knee infection was an event that was reasonably foreseeable.

3.  The Veteran's left leg disorder, diagnosed as arthritis, and the Veteran's arthritis involving other joints (such as the back, hands, and wrists), were not chronic in service, did not manifest to a compensable degree within one year of service separation, symptoms were not continuous since service separation, and these disorders have not been found to be etiologically related to service.  

4.  The lay and medical evidence of record is at least in equipoise as to whether the Veteran's psychiatric disorder, diagnosed as depression is, at least in part, secondary to his service-connected hearing loss disability.

5.  The Veteran does not have a currently diagnosed sleep disorder; his insomnia is a symptom related to the now service-connected psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an additional left knee disability as a result of VA surgery performed at a VAMC in April 1993 are not met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. 
§ 3.361 (2017).

2.  The criteria for service connection for a left leg disorder, to include arthritis, have not been met.  38 U.S.C. §§ 1131, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

3.  The criteria for service connection for arthritis of various joints have not been met.  38 U.S.C. §§ 1131, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a) (2017).

4.  The criteria for service connection for an acquired psychiatric disorder as secondary to the service-connected bilateral hearing loss disability have been met.  38 U.S.C. §§ 1131, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2017).

5.  The criteria for service connection for a sleep disorder have not been met.  
38 U.S.C. §§ 1131, 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Compensation Under 38 U.S.C. § 1151 

The issue before the Board is whether the Veteran's left knee disorder (diagnosed as a post-operative staphylococcus infection or septic arthritis) is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by the VA surgical team performing an April 1993 orthoscopic knee surgery and whether the development of this additional disability was the result of an event that was reasonably foreseeable.

Under 38 U.S.C. § 1151 (2012), disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361 (a) (2017).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  38 C.F.R. § 3.361 (d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361 (d)(2).
The evidence of record indicated that the Veteran has had problems with his left knee most of his adult life due to an injury during high school.  X-rays taken in October 1992 show advanced osteoarthritic changes.  There was joint space
narrowing medially and laterally.  Osteophytes were present about the knee.  As such, the Board finds that the Veteran's osteoarthritis was present prior to the April 1993 surgery.

The Veteran was seen in April 1993 for increased complaints of left knee pain.  On April 19, 1993, he underwent orthoscopic surgery.  Pre-surgical workup revealed decreased sensation below the knee secondary to an old gunshot wound to the left hip.  Post-surgical recovery was uneventful and the Veteran was discharged on April 20, 1993.  On April 27, 1993, he was seen for increased pain in the knee as well as drainage.  The Veteran was found to have a staphylococcus infection and between April 29, 1993 and May 6, 1993, he underwent debridement of the knee on three occasions.  The Veteran was also treated with antibiotics.  On May 13, 1993, the condition was controlled and the Veteran was discharged and was maintained on IV antibiotics for an additional month.  There was no evidence of further complications or residuals of the left knee infection.

Although there is evidence that the Veteran had arthritis in the left knee prior to surgery, there is no indication that the Veteran had an infection prior to the surgery.  Accordingly, the Board finds that the record has clearly established that the Veteran has an additional disability as a result of the April 1993 surgery (i. e., an infection).   At issue is whether this infection is the result of some negligence by VA treatment providers or an event not reasonably foreseeable.

The evidence includes a July 2014 VA medical opinion where the medical examiner determined that it was less likely as not that the Veteran's left knee residual was caused by carelessness, negligence, lack of proper skill, error in judgement or similar instance or part of the VA in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable; such opinion is against the claim.  However, the Board finds the opinion inadequate because the rationale provided, that "post-op infections are not opined to be reasonably foreseeable as discussed below," suggests that the examiner's position is in favor of the claim.  As the opinion is internally inconsistent, clarification was requested by the Board in the April 2017 remand. 

A medical opinion was obtained in April 2017.  The examiner indicated that the claims file had been reviewed.  The examiner then stated that, unfortunately, the Veteran had septic arthritis in the knee after surgery.  According to the examiner, this was the most common complication and could not be predicted in each and every case.  The examiner further indicated that the Veteran was provided informed consent at the time.  It also appeared that the Veteran had many years of left knee issues, going back to his high school days, and had a number of surgical procedures to it.  The examiner stated that the Veteran had tremendous social interferences, along with many healthcare concerns since the early 1990s and he was "putting himself at risk for complications, despite the best efforts/advice of his medical providers."  The examiner noted that the Veteran had an infection in the knee after surgery, which required extensive antibiotic management at the time.  In sum, the examiner explained that the Veteran's infection was a "known complication" that occurred in the general population, even with the best preventative management and care.  Therefore, the examiner opined that the Veteran's post-operative infection was an event that was reasonably foreseeable.  In this regard, the examiner stated that patients were clearly warned of complications prior to surgery (which was the purpose of informed consent), and infections occurred even under the most stringent of aseptic techniques and guidelines/practices.

Upon review of the evidence of record, the Board finds that the medical evidence of record does not support the Veteran's claim.  The medical evidence shows that, following the April 1993 procedure, there was an additional disability, i. e., an infection.  

Nonetheless, there is no evidence in the record that the VA procedures themselves involved carelessness, negligence, lack of proper skill, error in judgment or other instance of fault or that VA failed to exercise the degree of care expected by a reasonable treatment provider.  Indeed, as already noted, VA treated the Veteran following the diagnosis of the infection and the infection resolved in a relatively short time period.  Moreover, the April 2017 VA examiner specifically opined that these particular risks (infections) were common and occurred even under the most stringent of aseptic techniques and guidelines or practices.  Further, the Veteran signed a consent form that included acknowledgment of the risks involved in the procedure.  The April 2017 VA examiner further opined that the Veteran's post-operative infection was an event that was reasonably foreseeable.  In this regard, the examiner stated that patients were clearly warned of complications prior to surgery (which was the purpose of informed consent).

In sum, there is no competent evidence showing that any additional disability resulting from the April 1993 VA procedure is the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable, or that informed consent was not obtained.  Consequently, the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.
    
Service Connection Analysis for Left Leg Disorder and Arthritis

The Veteran generally contends that he has a left leg disorder and arthritis of various joints.  VA treatment records do confirm a diagnosis of arthritis pertaining to the left knee, back, hands, and wrists.  

Nonetheless, service treatment records are absent for any complaints, diagnoses, or treatment for arthritis of any joint.  At service separation, the Veteran was found to have impaired hearing, but did not have any other disabilities at that time.  See June 1964 Report of Medical Examination.  
Following service separation, an October 19, 1992 VA treatment record indicates that the Veteran "twisted his knee at work" and complained of numbness in the right hand joint.  At that time, x-rays showed advance osteoarthritis changes in the left knee.  In a January 1993 VA treatment record, the Veteran compline of left knee pain with popping.  During the evaluation, the Veteran reported that he had been shot in the left groin about 20 years ago, which required a femoral artery graft.  He reported soreness and diminished sensation in the left calf since that time.  
X-rays at that time showed degenerative joint disease of the left knee and a lateral meniscus tear.  Further, in an April 1993 Operation Report, it was noted that the Veteran initially injured his left knee in high school.  The Veteran reported intermittent problems since that time; however, since October of 1992, the Veteran developed increased pain and catching in the left knee.  The Veteran underwent an examination in April 1993.  At that time, the examiner addressed the Veteran's left knee surgery and resulting infection.  It was then noted that the Veteran had degenerative joint disease of the left knee.  Private treatment records dated in May 2013 from the Nebraska Medical Center show that the Veteran complained of left knee pain for the "past 20 years," (i.e., approximately 1993).  The evidence also includes a July 1995 VA treatment records were the Veteran was noted to have a diagnosis of "arthritis of multiple joints."  

The medical evidence of record discussed above indicates that the Veteran was first diagnosed with arthritis many years following service separation.  There are also various post-service intervening injuries to the left leg, including a gunshot wound to the groin and a work-related left knee injury.  Importantly, these VA treatment records do not include any indication by the Veteran that his left leg and/or arthritis in multiple joints first manifested in service or were otherwise related to an in-service injury.  For these reasons, the Board finds that the Veteran's arthritis in the left knee and in multiple other joints did not manifest to a compensable degree within one year of service separation and symptoms were not continuous since service separation.  

The remaining evidence of record does not include an opinion as to the etiology of the Veteran's left knee (leg) disorder and arthritis of multiple joints.  The Veteran has also not provided any details as to why he believes his left leg and/or arthritis of multiple joints is related to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a left leg disorder and service connection for arthritis of multiple joints, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Psychiatric Disorder and a Sleep Disorder

The Veteran has consistently maintained that his depression is secondary to his service-connected hearing loss and tinnitus disabilities.  

Initially, the Board notes that the Veteran's hearing loss has been evaluated as 80 percent disabling, and he is also service-connected for tinnitus.  

Next, VA treatment records show that the Veteran has been diagnosed with depressive disorder and has been prescribed Citalopram for depression.  

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's depression is either caused or aggravated by his service-connected hearing loss disability.

In a July 2006 statement, the Veteran stated "The fact that my hearing and tinnitus are getting worse seriously impairs me emotionally, physically, and psychologically, in fact, in every area of my life."  

In a September 2006 VA psychiatry clinic note, the Veteran reported feeling nervous about his VA audiological examination.  The Veteran explained that he "gets anxious" before hearing test "because he knows he will learn that his hearing is impaired and he doesn't like to accept this."   In October 2006 VA psychiatry attending notes, the Veteran stated that he was unable to hear conversation, especially if people were behind him.  The Veteran stated that it made him "depressed to think about the loss of his hearing."  During a January 2007 VA mental health note, the Veteran reported becoming "angry with his hearing loss" as it was restricting his ability to hear conversations, which were required for daily activities.  

The Veteran has not been afforded a VA examination regarding the etiology of his psychiatric disorders, to include depression.  However, the Veteran's representative has informed VA that the Veteran is in a coma and therefore unable to attend any examination.   

For these reasons, the Board finds that the evidence currently available is at least in equipoise as to whether the Veteran's depression is related to his service-connected hearing loss disability (currently evaluated as 80 percent disabling).  In this regard, there is at least some indication by the Veteran and VA psychiatric treatment records that the Veteran's depression is either caused or aggravated by his severe hearing loss disability.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for an acquired psychiatric disorder is warranted.  38 C.F.R. § 3.102.

Regarding the Veteran's sleep disorder, VA treatment records show that the Veteran has been prescribed medication for insomnia in connection with his psychiatric disorder, to include depression.  See e. g., August 2006 VA treatment record.  

The evidence of record does not show that the Veteran has a diagnosed sleep disability that is separate and distinct from his psychiatric disorder.  In other words, the evidence of record demonstrates that the Veteran's insomnia and general sleep impairments are symptoms associated with his now service-connected psychiatric disability.  As such, his sleep impairment symptoms will be considered when the AOJ assigns a disability rating for the psychiatric disability.

For these reasons, and because the Veteran's insomnia is a psychiatric symptom, and not a separate and distinct disability, the Board finds that service connection for a sleep disorder is not warranted.  

ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for an additional left knee disability as a result of VA surgery performed at a VAMC in April 1993 is denied.

Service connection for a left leg disorder is denied.

Service connection for arthritis of multiple joints is denied.

Service connection for an acquired psychiatric disorder, diagnosed as depression, as secondary to the service-connected hearing loss disability is granted.

Service connection for a sleep disorder is denied. 


REMAND

The Veteran also seeks entitlement to a TDIU based on his service-connected disabilities.  In light of the grant of service connection for a psychiatric disorder, to include symptoms of insomnia, a remand is necessary in order for the AOJ to implement the Board's grant and assign an initial rating prior to reconsideration of his TDIU claim as the award of service connection may impact outcome of the latter claim.  Therefore, the claims are inextricably intertwined and, before the issue of entitlement to TDIU can be addressed on appeal, the grant of service connection for a psychiatric disability must be implemented.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should implement the Board's grant of service connection for a psychiatric disability, to include depression and insomnia.

2.  Thereafter, readjudicate the Veteran's TDIU claim based on the entirety of the evidence, to include consideration of all of his service-connected disabilities.  If the claim remains denied, the Veteran and his representative should be issued a SSOC and given an appropriate period of time to respond before the matter is returned to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


